DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received April 05, 2022.  No Claims have been canceled. Claim 1 has been amended.  No new claims have been added.  Therefore, claims 1-20 are pending and addressed below.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 112(b)
Applicant’s amendments in response to the rejection of claims 1-20 is sufficient to overcome the 112(b) rejection set forth in the previous Office Action.  The examiner withdraws the 112(b) rejection of claims 1-20. 
Claim Rejections - 35 USC § 101
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that similar to McRO the claimed subject matter combines an order of rules that improve existing technological processes.  The specific rules enable data field to be opened and store an amount of investment vehicles purchased.  The graphical interface provides a function for executing the benefit of the owner a purchase amount.  The computer software provides the user the ability to manage and disseminate data related to value of collateralized property.  The examiner does not find applicant’s argument persuasive.  The claimed limitations are silent with respect to rules that analogous to McRO determined a set of keyframes that are applied to time the technical process of applying determined morphed weight outputs.  The rules of McRO allowed computer capabilities to perform processes that previously could not be performed.   This is not the case of the current limitations.  The claim limitations recite “display...a graphical user interface...that permits access” ...”graphical user interface...comprises icons” where the interface access function and the icons for selection are recited at a high level of generality operating in its ordinary capacity and does not use the exception in a manner that imposes meaningful limits upon the exception.   The ordinary meaning of an “icon” is in computing, is a picture which usually stands for a computer program, computer file, folder, or an action for a program to do.  The specification discloses-a graphical user interface having an investment ...icon ...that is responsive to user interaction with borrowing and investment ...icon (para 0007); GUI may comprise ...icons for accessing home/screens which provides access to some or all functionality of the system (para 0056); system may ...comprise a processor which may be responsive to user interaction with investment module through...icons or other responsive device to access (para 0059); the user clicks on ...icon which initiates the generation of ...output (para 0106); GUI ...clicking on ...icon provides access...(para 0110); GUI by clicking on ...icon provides access (para 0117); GUI ...by clicking ...icon provides access (para 0128)- which according to the common meaning and function of icons is operating in its ordinary capacity.  The specification is silent with respect to any particular technical process or rules to perform a technical process that improves or allow GUI access icons to perform processes as an improvement or could not previously be performed.  The claim limitations recite a processor and software application opens data field and the GUI provides a functions for executing benefits of the owner purchase amount.  The specification discloses in para 0009 a processor and associated software with includes instructions for processing data; para 0154 which discloses “may include software such as...application program may run or executed by one or more processors”; para 0174 wherein the specification discloses “hardware embodiment or an embodiment including software”; para 0176 wherein the specification discloses “program code may execute ...as a stand-alone software package”.  However, the specification is silent with respect to any rules as a combination of instructions/processes performed by the software.  Applicant’s argument is not persuasive.  The rejection is maintained.
In the remarks applicant points to Enfish arguing that the existence of the processor and software application which opens a data field conversion or transformation of information from the databases to enable leveraging and use of ...collateralized value in the collateralized property.   Applicant does not correlate the patentable eligibility of Enfish with the current application.  With respect to “conversion”, the specification discloses in para 0132 “additional revenue is generated by converting implied assets that the borrower builds through the principal and interest payments... and converting them to real assets at the borrowing rate”.  With respect to “transform[ing]”, the specification discloses “graphical user interface for tracking and transforming collateralized property and related obligations” (para 0007); The data may then be analyzed, transformed, or otherwise processed via one or more computerized processing devices, each of which may comprise both a computer processor and associated software which includes instructions for appropriate processing of such data. (para 0009); “Thus, embodiments permit enterprises as well as individuals to improve the efficiencies in the creation and management of information modules (e.g., data fields, memory registers, etc.), graphical user interfaces, and computer processors for rapid data tracking and transformation.” (para 0031); “In addition, data may be searched, tracked and/or transformed in accordance with the functionality of the system. Moreover, external systems and databases may be accessed through the Graphical User Interface.” (para 0056).  The specification does not support applicant’s argument.  The rejection is maintained.
In the remarks applicant argues that under step 2A prong 1, the claimed subject matter is not directed toward any of the abstract categories enumerated in the 2019 USPTO 101 guidance.  Applicant list sub-categories the Abstract category making the conclusory statement that the claimed subject when considered as whole is not directed toward any methods of organizing human activity.  Conclusory statements are not persuasive.  The claimed limitations recite “a display providing a GUI” for an intended use of accessing one or more databases; “ and a processor and application opens a data field for an amount of an investment.  The specification and limitations makes clear that the focus of the claimed invention is to facilitate collateralization of property and accessing financial data indicating purchase of assets.  Therefore, the examiner maintains that the claimed limitations are directed toward commercial activity a sub-category of the abstract category of Methods of Organizing human activity.  The rejection is maintained. 
In the remarks applicant argues that under step 2A prong 1, the claimed subject matter is not directed toward any of the abstract of mental concepts enumerated in the 2019 USPTO 101 guidance. The claimed subject matter discloses the process of providing a GUI and opens data field indicating amount of investment vehicles, which is not directed toward mental processes.  
In the remarks applicant argues that the claimed subject matter is patent eligible under step 2A prong 2.  Specifically applicant points to the additional elements of databases storing data, a management module, graphical user interface and displaying icons and a processor and software to interact with an investment vehicle icons which opens a data field.  Applicant argues that the combination of the functionality claimed enables the system to valuate, utilize and display values of collateralized property.  Applicant argues that the configuration of the system integrates into a practical application.  The examiner respectfully disagrees.  The claimed subject matter does not recite a combination of computer functions directed toward patent eligible subject matter.  The claims recite generic computer elements which is applied to perform simple computer functions of “providing a graphical user interface” for the intended use of permitting access by the user to one or more databases and “a processor and software application” opens a data field for the intended use of indicating an amount of one or more investment vehicle.  The claim limitations do not provide any technical process for “providing a graphical user interface” and is silent with respect to a technical process to “open a data field”.  Rather the claim limitations recite the functions at a high level of generality without any details as to the technical implementation of the two functions.   According to case law, Using a common processor, which the Specification allows, does not add anything of significance. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea ... on a generic computer.” See Alice, 134 S. Ct. at 2357—59. Here, they do not. See Mortgage Grader, Inc. v. First Choice Loan Services Inc., 811 F.3d 1314, 1324 (Fed. Cir. 2015) (holding no inventive concept where “the claims ‘add’ only generic computer components such as an ‘inter-face,’ ‘network,’ and ‘database.’”). “We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are ‘insufficient to pass the test of an inventive concept in the application’ of an abstract idea.” Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (quoting buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014)).  The claimed functions merely require an interface to be provided and open a data field, where the computer elements merely is applied to perform the abstract idea. 
In the remarks applicant argues that the claimed subject matter recite specific improvement by providing computerized automated system which enables valuating, utilizing and displaying user values on collateral property.  The examiner respectfully disagrees.  The examiner notes that the applicant does not point to what as it related to computer systems is improved, rather the applicant focuses on the abstract idea the system claimed performs in a computer environment.  The rejection is maintained. 
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more.  System claim 1 recites a functions to (1) provide a graphical user interface for the intended use of permitting user access to financial related data and (2) open a data field for the intended use of indicating an amount of investment vehicles.  The claimed limitations which under its broadest reasonable interpretation, covers performance of commercial activity. That is, other than reciting one or more computing system elements with no positive recitation of performing any functions, except for providing an interface and open a data field by a user interacting with icons.   The computer elements claimed do not to arguably advance providing graphical user interfaces or improve upon icon functionality or capability. 
When considered as a whole the claimed subject matter is directed toward providing a graphical user interface in order to permit access to financial data and open a data field indicating an amount of one or more investment vehicles.  Such concepts can be found in the abstract category of commercial activities.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of methods of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) provide a graphical user interface for the intended use of permitting user access to financial related data – common use of computer tools to access data and (2) open a data field for the intended use of indicating an amount of investment vehicles- common business practice.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.    Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known technical means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination, the combination of Limitations 1 and 2 are directed toward a common business practice of permitting a user access to data and opening a data field for the intended use of indicating an amount of investment vehicles- a common business practice. The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology but rather to access data in databases and open data fields for a business practice.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of providing a graphical interface to permit user access to databases and open a data field which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to access financial data and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include a system having a graphical user interface in communication with a database, the one or more databases for the intended use to store data, the graphical user interface for the intended use of permit access to the user to the databases.  The graphical user interface comprises one or more icons for the intended use of selection of financial vehicles.  A processor and software application for a user to open a data field.  The claim limitations fail to positively recite any functions of the system beyond providing a graphical user interface and a processor and software application opens by a user a data field.  Intended use does not carry any patentable weight.  Furthermore, nearly every computer system will include “one or more databases” for storing data, will include a “graphical user interface in communication with a database”; will include a management module in communication with one or more databases” (note function is recited in the claim as it relates to the management module”, will include a display providing an “graphical user interface” where the system is capable of performing the basic function of a display providing a graphical user interface and processor and software capable of allowing a user to open a data field. . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  The recitation of a graphical user interface comprising icons for selection of financial data is recited in its ordinary capacity.   The use of icons in graphical interface for accessing data/programs is the functions such graphical interface tool was designed to perform.  The claim does not positively recite any action or function with respect to the “icon” beyond its intended use.  
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer interface for the intended use permitting access to data and processor and software application for a user to open a data field----are some of the most basic functions of a computer. All of these computer structure and functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses that the computer elements are well-understood and conventional.
The ordinary meaning of an “icon” is in computing, is a picture which usually stands for a computer program, computer file, folder, or an action for a program to do.  The specification discloses-a graphical user interface having an investment ...icon ...that is responsive to user interaction with borrowing and investment ...icon (para 0007); GUI may comprise ...icons for accessing home/screens which provides access to some or all functionality of the system (para 0056); system may ...comprise a processor which may be responsive to user interaction with investment module through...icons or other responsive device to access (para 0059); the user clicks on ...icon which initiates the generation of ...output (para 0106); GUI ...clicking on ...icon provides access...(para 0110); GUI by clicking on ...icon provides access (para 0117); GUI ...by clicking ...icon provides access (para 0128)- which according to the common meaning and function of icons is operating in its ordinary capacity.  The specification is silent with respect to any particular technical process or rules to perform a technical process that improves or allow GUI access icons to perform processes as an improvement or could not previously be performed.  The claim limitations recite a processor and software application opens data field and the GUI provides a functions for executing benefits of the owner purchase amount.  The specification discloses in para 0009 a processor and associated software with includes instructions for processing data; para 0154 which discloses “may include software such as...application program may run or executed by one or more processors”; para 0174 wherein the specification discloses “hardware embodiment or an embodiment including software”; para 0176 wherein the specification discloses “program code may execute ...as a stand-alone software package”.  The specification fails to provide any details as to technical implementation that could be provide the needed significantly more.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-20 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward an interface icon who opens a new graphical user interface – well known and understood technology.  Dependent claim 3 is directed toward database comprises data- common business practice.  Dependent claim 4 is directed toward financial data- a common business practice.  Dependent claim 5 is directed toward accessing the database containing data- well-known and understood technology.  Dependent claims 6 and 7 are directed toward register of database content- common business practice.  Dependent claim 8 is directed toward comparing value stored – a common business practice.  Dependent claim 9 is directed toward graphical interface comprises icons for investment tool selection- a common business practice.  Dependent claim 10 is directed toward processor responsive to user interaction with icons- well-understood routine and conventional.  Dependent claim 11 is directed toward user interaction with icons provides user access to tool  - well-understood routine and conventional.  Dependent claim 12-14 is directed toward financial information- does not further limit the system carries no patentable weight.  Dependent claim 15 is directed toward investment module in operative communication  - well-understood routine and conventional.  Dependent claim 16 is directed toward investment module in operative communication with management module  - well-understood routine and conventional..  Dependent claim 17 is directed toward funding and lending module in operative communication with databases  - well-understood routine and conventional. Dependent claim 18 is directed toward funding and lending module in operative communication with management module  - well-understood routine and conventional.  Dependent claim 19 is directed toward interface system in operative communication with databases  - well-understood routine and conventional.  Dependent claim 20 is directed toward interface system in operative communication with management modules  - well-understood routine and conventional.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-20 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9, 11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2360571 A1 by Lee (Lee) and further in view of US Patent No. 7,644,023 B1 by Kumar (Kumar)
In reference to Claim 1:
Lee teaches:
(Currently Amended) A computer implemented, non-transitory, networked
system having a graphical user interface in operative communication with a database for valuing, utilizing and displaying to a user in real-time current values of collateralized property owned by an owner and for monetizing unrealized value of said values of said collateralized property ((Lee) in at least abstract; para 0009, para 0019, para 0022, para 0029, para 0052-0053, para 0105), said system comprising:
one or more databases for storing in registers associated with said one or more databases, one or more of a value equal to an amount of available principal and interest from principal and interest paid against a first collateralized loan collateralized by said property owned by said owner, and a value equal to an amount of available funds of a second investment loan, and wherein said available amount of funds of said second investment loan is based upon said principal and interest paid against said first collateralized loan [directed toward intended use carries no patentable weight] ((Lee) in at least abstract; para 0009-0010, para 0023, para 0029);
a management module in operative communication with said one or more databases ((Lee) in at least para 0032-0033, para 0098, para 0105);
a display providing a graphical user interface in operative communication with said management module and said one or more databases that permits access by a user of said system to said management module, via said graphical user interface ((Lee) in at least para 0010, para 0052-0053, para 0062, para 0100, para 0105);
a processor and software application that,... opens a data field for indicating one or more of an amount of said one or more investment vehicles which are to be purchased by said owner for the benefit of said owner,[directed toward intended use] wherein said graphical user interface provides a function for executing for the benefit of said owner a purchase of said amount of said one or more investment vehicles utilizing at least a portion of said funds available from said second investment loan. [directed toward intended use] ((Lee) in at least Abstract; FIG. 3; para 0008, para 0022, para 0045, para 0047-0048, para 0067, para 0080, para 0105, para 0124)
Robb does not explicitly teach:
wherein said graphical user interface comprises one or more icons for indicating a selection of one or more investment vehicles which may be purchased by said user through said graphical user interface for the benefit of said owner; and
responsive to user interaction with said one or more investment vehicle icons by said user,
Kumar teaches:
wherein said graphical user interface comprises one or more icons for indicating a selection of one or more investment vehicles which may be purchased by said user through said graphical user interface for the benefit of said owner ((Kumar) in at least FIG. 18-19; Col 27 lines 1-44, Col 28 lines 1-30, Col 37 lines 3-45,  lines 60-Col 38 lines 1-7, lines 25-59, Col 39 lines 11-25); and
responsive to user interaction with said one or more investment vehicle icons by said user, opens a data field ((Kumar) in at least Col 27 lines 1-44, Col 28 lines 1-30, Col 37 lines 3-45,  lines 60-Col 38 lines 1-7, lines 25-59, Col 39 lines 11-46)
Both Lee and Kumar teach asset access database systems where access to data links are applied for data access (see Lee para 0029).  Kumar teaches the motivation of utilizing interactive selectable icons that provide hyperlink to access data that enables the user to navigate to particular account data.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify links for accessing data in databases of Robb to include interactive interface icons of Kumar since Kumar teaches the motivation of utilizing interactive selectable icons that provide hyperlink to access data that enables the user to navigate to particular account data.
The prior art Lee contained an interactive interface device which differed from the claimed device by the substitution of it use in the application of the GUI tools (icon used for monitoring alerts and contained an interactive interface device for accessing data and function by the substitution of the type of GUI tool (API) with other components (icon).  The prior art Kumar provides evidence that the substituted functions and interactive interface components and their functions were known in the art.  Accordingly based on the teaching of both Lee and Kumar one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable
In reference to Claim 2:
The combination of Lee and Kumar discloses the limitations of independent claim 1.  Lee further discloses the limitations of dependent claim 2
(Original) The system of Claim 1 (see rejection of claim 1 above0, wherein said graphical user interface further comprises 
[tool] ...for performing simulated projections based upon data contained in registers maintained in said database. .[ directed toward intended use carries not patentable weight] ((Lee) in at least para 0024-0026, para 0031, para 0104, para 0121, para 0125-0127)
Lee does not explicitly teach:
an icon which when actuated opens a new graphical user interface 
Kumar teaches:
an icon which when actuated opens a new graphical user interface for performing simulated projections based upon data contained in registers maintained in said database.[ directed toward intended use carries not patentable weight] ((Kumar) in at least Col 23 lines 28-39, Col 24 lines 25-41, Col 25 lines 10-15, Col 38 lines 3-7 wherein the prior art teaches an interactive icon adapted to launch investment software to a site or proxy task for user) 
Both Lee and Kumar teach computer access for users to simulators.  Kumar teaches the motivation of utilizing task for users including navigating to programs that perform data analysis and calculations in order to form specific data results or solutions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify access tools to simulators of Lee to include interactive interface icons of Kumar since Kumar teaches the motivation of utilizing task for users including navigating to programs that perform data analysis and calculations in order to form specific data results or solutions.
In reference to Claim 3:
The combination of Lee and Kumar discloses the limitations of independent claim 1.  Lee further discloses the limitations of dependent claim 3
(Previously Amended) The system of Claim 1 (see rejection of claim 1 above), 
wherein said one or more databases for storing in registers [tables/list] associated with said one or more databases ((Lee) in at least para 0022-0023, para 0054, para 0062, para 0128), further comprises a value equal to an amount of principal and interest paid against said first collateralized loan ((Lee) in at least para 0005, para 0018 wherein the prior art teaches bond debt product provide interest rates, para 0031 wherein the prior art teaches company issuing debt structure with principal amount and annual interest payments, para 0069, para 0076)
In reference to Claim 4:
The combination of Lee and Kumar discloses the limitations of independent claim 1.  Lee further discloses the limitations of dependent claim 4
(Original) The system of Claim 1 (see rejection of claim 1 above), 
wherein said available amount of principal and interest of said second investment loan is made available in a series of second investment loans [bonds], each such second investment loan [bond] issued in an amount equal to a principal and interest payment paid against said first collateralized loan. ((Lee) in at least para 0005, para 0018 wherein the prior art teaches bond debt product provide interest rates, para 0031 wherein the prior art teaches company issuing bond debt structure with principal amount and annual interest payments, para 0040, para 0069, para 0076)
In reference to Claim 9:
The combination of Lee and Kumar discloses the limitations of independent claim 1.  Lee further discloses the limitations of dependent claim 9
(Original) The system of Claim 1 wherein said graphical user interface further comprises (see rejection of claim 1 above), 
Lee does not explicitly teach:
one or more icons for indicating a selection of analytical investment tools.
Kumar teaches:
one or more icons for indicating a selection of analytical investment tools. ((Kumar) in at least FIG. 18-19; Col 27 lines 1-44, Col 28 lines 1-30, Col 37 lines 3-45,  lines 60-Col 38 lines 1-7, lines 25-59, Col 39 lines 11-25)
Both Lee and Kumar teach asset access database systems where access to data links are applied for data access (see Lee para 0029).  Kumar teaches the motivation of utilizing interactive selectable icons that provide hyperlink to access data that enables the user to navigate to particular account data.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify links for accessing data in databases of Robb to include interactive interface icons of Kumar since Kumar teaches the motivation of utilizing interactive selectable icons that provide hyperlink to access data that enables the user to navigate to particular account data.
The prior art Lee contained an interactive interface device which differed from the claimed device by the substitution of it use in the application of the GUI tools (icon used for monitoring alerts and contained an interactive interface device for accessing data and function by the substitution of the type of GUI tool (API) with other components (icon).  The prior art Kumar provides evidence that the substituted functions and interactive interface components and their functions were known in the art.  Accordingly based on the teaching of both Lee and Kumar one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable
In reference to Claim 11:
The combination of Lee and Kumar discloses the limitations of dependent claim 9.  Lee further discloses the limitations of dependent claim 11
(Original) The system of Claim 9, wherein said user interaction with said
one or more analytical investment tool icons (see rejection of claim 9 above)
provides user access to analytical investment tools. ((Lee) in at least para 0024-0026, para 0031, para 0104, para 0121, para 0125-0127)
In reference to Claim 13:
The combination of Lee and Kumar discloses the limitations of independent claim 1.  Lee further discloses the limitations of dependent claim 13
(Original) The system of Claim 1 (see rejection of claim 1 above), 
wherein said one or more investment vehicles comprises one or more securities.((Lee) in at least Abstract; para 0002, para 0005)
In reference to Claim 14:
The combination of Lee and Kumar discloses the limitations of independent claim 1.  Lee further discloses the limitations of dependent claim 14
(Original) The system of Claim 1, wherein said one or more investment
vehicles comprises one or more AWL [bond] securities.((Lee) in at least para 0005, para 0018, para 0023)
In reference to Claim 15:
The combination of Lee and Kumar discloses the limitations of independent claim 1.  Lee further discloses the limitations of dependent claim 15
(Original) The system of Claim 1 (see rejection of claim 1 above), further comprising 
an investment management module in operative communication with said one or more databases. ((Lee) in at least para 0032-0033, para 0098, para 0105)
In reference to Claim 16:
The combination of Lee and Kumar discloses the limitations of independent claim 1.  Lee further discloses the limitations of dependent claim 16
(Original) The system of claim 1 (see rejection of claim 1 above), 
wherein an investment management module is in operative communication with said management module. ((Lee) in at least para 0012, para 0014, para 0017, para 0019, para 0022-0023, para 0029-0031, para 0069)
Kumar teaches and provides supporting evidence:
wherein an investment management module is in operative communication with said management module. ((Kumar) in at least Col 4 lines 15-40, Col 4 lines 60-Col 5 lines 1-39, Col 14 lines 55-Col 15 lines1-3; Col 16 lines 26-43)
Both Lee and Kumar are directed toward investment platforms that access and analyze investment data.  Kumar teaches the motivation of control and communication modules as well as investment modules in order to tell where to go and what fields at the destination site to look for desired data. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the communication between modules of Lee to include the details of Kumar since Kumar teaches the motivation of control and communication modules as well as investment modules in order to tell where to go and what fields at the destination site to look for desired data.
In reference to Claim 17:
The combination of Lee and Kumar discloses the limitations of independent claim 1.  Lee further discloses the limitations of dependent claim 17
(Original) The system of Claim 1 (see rejection of claim 1 above), further comprising 
a funding and lending module in operative communication with said one or more databases.((Lee) in at least para 0012, para 0014, para 0017, para 0019, para 0022-0023, para 0029-0031, para 0069)
In reference to Claim 18:
The combination of Lee and Kumar discloses the limitations of independent claim 1.  Lee further discloses the limitations of dependent claim 18
(Original) The system of claim 1 (see rejection of claim 1 above), 
wherein a funding and lending module is in operative communication with said management module. ((Lee) in at least para 0012, para 0014, para 0017, para 0019, para 0022-0023, para 0029-0031, para 0069)
In reference to Claim 19:
The combination of Lee and Kumar discloses the limitations of independent claim 1.  Lee further discloses the limitations of dependent claim 19
(Original) The system of claim 1 (see rejection of claim 1 above), further comprising 
one or more user interface systems in operative communication with said one or more databases. ((Lee) in at least para 0012, para 0014, para 0017, para 0019, para 0022-0023, para 0029-0031, para 0069)
In reference to Claim 20:
The combination of Lee and Kumar discloses the limitations of independent claim 1.  Lee further discloses the limitations of dependent claim 20
(Original) The system of claim 1 (see rejection of claim 1 above), further comprising 
one or more user interface systems in operative communication with said management module. ((Lee) in at least para 0012, para 0014, para 0017, para 0019, para 0022-0023, para 0029-0031, para 0069)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2360571 A1 by Lee (Lee) in view of US Patent No. 8,788,404 B1 by Kumar (Kumar) as applied to claim 1 above, and further in view of US Patent No. 6,381,585 B1 by Maples et al. (Maples)
In reference to Claim 5:
The combination of Lee and Kumar discloses the limitations of independent claim 1.  Lee further discloses the limitations of dependent claim 5
(Original) The system of Claim 1, wherein said function for executing said
purchase of said amount of said one or more investment vehicles (see rejection of claim 1 above) comprises 
Lee does not explicitly teach:
accessing via said processor said database register containing said value of said available principal and interest of said second investment loan, deducting from said value of said available principal and interest of said second investment loan a purchase price associated with said purchase of said amount of said one or more investment vehicles, and overwriting said value of said available principal and interest of said second investment loan contained in said register with a value of said available principal and interest of said second investment loan remaining after said execution of said purchase of said one or more investment vehicles is completed.
Maples teaches:
accessing via said processor said database register containing said value of said available principal and interest of said second investment loan, deducting from said value of said available principal and interest of said second investment loan a purchase price associated with said purchase of said amount of said one or more investment vehicles, and overwriting said value of said available principal and interest of said second investment loan contained in said register with a value of said available principal and interest of said second investment loan remaining after said execution of said purchase of said one or more investment vehicles is completed ((Maples) in at least Col 2 lines 38-52, Col 5 lines 1-25, Col 5 lines 65-Col 6 lines 1-20; Col 8 lines 41-62, Col 9 lines 25-34 wherein the prior art teaches the business entity substitutes another share bond while possibly paying the amortized amount of the previous bond and paying of debts including share bonds; Col 10 lines 18-27, Col 10 lines 65-Col 11 lines 1-5, lines 23-43).
Both Lee and Maples are directed toward loans provided in relation to assets purchases (bonds).  Maple teaches the motivation of bond replacement process which includes determining principal and interest in order to provide to user new issued bonds that can be substituted for held bonds.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the bond purchase details of Lee to include the bond reissue process of Maples since Maple teaches the motivation of bond replacement process which includes determining principal and interest in order to provide to user new issued bonds that can be substituted for held bonds.  
Claims 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2360571 A1 by Lee (Lee) in view of US Patent No. 7,644,023 B1 by Kumar (Kumar) as applied to claim 1 above, and further in view of US Pub No. 2007/0083455 A1 by Bove et al. (Bove)
In reference to Claim 6:
The combination of Lee and Kumar discloses the limitations of independent claim 1.  Lee further discloses the limitations of dependent claim 6
(Original) The system of Claim 1 (see rejection of claim 1 above), further comprising 
a register in said one or more databases in which a ...value of purchased investment vehicles is stored.((Lee) in at least para 0028-0031, para 0034 wherein the prior art teaches postings saved in user’s My Portfolio; para 0036, para 0047, para 0057-0058, para 0061, para 0064, para 0081, para 0110)
Lee does not explicitly teach:
a register in said one or more databases in which a total value of purchased investment vehicles
Bove teaches:
a register in said one or more databases in which a total value of purchased investment vehicles ((Bove) in at least para 1368, para 01459, para 01469-1474)
Both Lee and Bove are directed toward storing portfolio information and providing access to financial data.  Bove teaches the motivation of determining total value of investment vehicles purchased in order to determine tax plans of investment portfolios.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the financial data in the records stored of Lee to include total value of investment vehicles as taught by Bove since Bove teaches the motivation of determining total value of investment vehicles purchased in order to determine tax plans of investment portfolios.
In reference to Claim 7:
The combination of Lee and Kumar discloses the limitations of dependent claim 5.  Lee further discloses the limitations of dependent claim 7
(Original) The system of Claim 5 (see rejection of claim 5 above), further comprising 
Lee does not explicitly teach:
a register in said one or more databases in which a minimum value of purchased investment vehicles is stored.
Bove teaches:
a register in said one or more databases in which a minimum value of purchased investment vehicles is stored ((Bove) in at least para 0912, para 01350, para 1378).
Both Lee and Bove are directed toward storing portfolio information and providing access to financial data.  Bove teaches the motivation of minimum value of investment vehicles purchased in order to determine hierarchies of asset classes.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the financial data in the records stored of Lee to include minimum value of investment vehicles as taught by Bove since Bove teaches the motivation of minimum value of investment vehicles purchased in order to determine hierarchies of asset classes.
In reference to Claim 8:
The combination of Lee, Kumar and Bove discloses the limitations of independent claim 6.  Lee further discloses the limitations of dependent claim 8
(Original) The system of Claim 6 (see rejection of claim 6 above), wherein said processor compares said
Lee does not explicitly teach:
value stored in said register containing said total value of purchased investment vehicles, to said value stored in said register containing said minimum value of purchased investment vehicles, and wherein said total value of said purchase investment vehicles is less than said minimum value of said purchased investment vehicles, said system transmits a signal to commence a process to call said one or more second investment loans [debt instrument]. 
Bove teaches:
value stored in said register containing said total value of purchased investment vehicles, to said value stored in said register containing said minimum value of purchased investment vehicles, and wherein said total value of said purchase investment vehicles is less than said minimum value of said purchased investment vehicles, said system transmits a signal to commence a process to call said one or more second investment loans [debt instrument]. ((Bove) in at least para 0041-0064, para 0319, para 0754-0755, para 0776, para 0912, para 01350, para 1368, para 1378, para 01459, para 01469-1474)
Both Lee and Bove are directed toward storing portfolio information and providing access to financial data.  Bove teaches the motivation of determining values and comparing values in order to analyze target dollar amount of  assets against proposed portfolios.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the financial data in the records stored of Lee to include minimum value of investment vehicles as taught by Bove since Bove teaches the motivation of minimum value of investment vehicles purchased in order to determine hierarchies of asset classes.
In reference to Claim 10:
The combination of Lee and Kumar discloses the limitations of dependent claim 8.  Lee further discloses the limitations of dependent claim 10
(Original) The system of Claim 8 (see rejection of claim 8 above), 
wherein said processor is responsive to user interaction with said one or more analytical investment tool ... ((Lee) in at least para 0024-0026, para 0031, para 0104, para 0121, para 0125-0127)
Lee does not explicitly teach:
tool icons
Lee teaches:
wherein said processor is responsive to user interaction with said one or more analytical investment tool icons((Kumar) in at least Col 23 lines 28-39, Col 24 lines 25-41, Col 25 lines 10-15, Col 38 lines 3-7 wherein the prior art teaches an interactive icon adapted to launch investment software to a site or proxy task for user) 
Both Lee and Kumar teach computer access for users to simulators.  Kumar teaches the motivation of utilizing task for users including navigating to programs that perform data analysis and calculations in order to form specific data results or solutions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify access tools to simulators of Lee to include interactive interface icons of Kumar since Kumar teaches the motivation of utilizing task for users including navigating to programs that perform data analysis and calculations in order to form specific data results or solutions.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2360571 A1 by Lee (Lee) in view of US Patent No. 7,644,023 B1 by Kumar (Kumar) in view of US Pub No. 2007/0083455 A1 by Bove et al. (Bove) as applied to claim 10 above, and further in view of CA 2341709 A1 by Moran (Moran)
In reference to Claim 12:
The combination of Lee, Kumar and Bove discloses the limitations of dependent claim 10.  Lee further discloses the limitations of dependent claim 12
(Original) The system of Claim 10 (see rejection of claim 10 above), wherein said analytical investment tools comprise 
one or more of information related to investment vehicle offerings, historical investment data, ... and investment vehicle performance projection tools. ((Lee) in at least para 0024-0026, para 0031, para 0104, para 0121, para 0125-0127)
Lee does not explicitly teach:
...“what-if” scenario building tools...
Moran teaches:
one or more of information related to investment vehicle offerings, historical investment data, “what-if” scenario building tools, and investment vehicle performance projection tools.((Moran) in at least para 0005-0006, para 0047, para 0083, para 0096, para 0104, para 0106, para 0108, para 0114, para 0122, para 0121-0122, para 0144) 
Both Lee and Moran are directed toward platforms that provide access to investment data and analysis.  Moran teaches the motivation of utilizing investment data and what if scenarios in order to analyze different scenarios for future planning of investment goals.     It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify information related to data analysis of Lee to include the information of Moran since Moran teaches the motivation of utilizing investment data and what if scenarios in order to analyze different scenarios for future planning of investment goals.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2010/0153282 A1 by Graham; US Pub No. 2013/0085967 A1 by Robb; WO 2006/017831 A2 by Rosen et al 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697